Title: To James Madison from Joseph Pitcairn, 1 September 1802 (Abstract)
From: Pitcairn, Joseph
To: Madison, James


1 September 1802, Hamburg. Encloses the list of American vessels that arrived at Hamburg from 1 Jan. to the end of June, “but you will observe that none came in here the first month of the Year.” Will send account of money paid to sick and distressed sailors to the U.S. minister in Paris as instructed in JM’s 1 Aug. 1801 circular. “My Successor Mr. Forbes being some time arrived I refer you to his Correspondence for the situation of trade &c.”
 

   
   RC (DNA: RG 59, CD, Hamburg, vol. 1). 1 p.; docketed by Wagner. Enclosure not found.



   
   A full transcription of this document has been added to the digital edition.

